Citation Nr: 1121268	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service-connection for a neck disorder, to include as secondary to service-connected lumbar strain.

2.  Entitlement to service connection for a shoulder disorder, to include as secondary to a service-connected lumbar strain.

3.  Entitlement to a rating higher than 30 percent for service-connected scars, status post thoracotomy, gastrostomy, jejunostomy, and drainage tube replacement. 

4.  Entitlement to a compensable initial evaluation for service-connected residuals of retained metallic pellet, lateral to right ilanasi, (facial numbness). 

5.  Entitlement to an initial rating higher than 10 percent for a service-connected lumbar strain for the portion of the appeal period prior to November 1, 2008, and an initial rating higher than 20 percent for the portion of the appeal period from November 1, 2008.

6.  Entitlement to an initial rating higher than 10 percent for service-connected angle recession glaucoma of the left eye.

7.  Entitlement to an initial compensable evaluation for service-connected facial scars for the portion of the appeal period prior to December 28, 2007, and to an evaluation higher than 10 percent for the portion of the appeal period from December 28, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2005. 

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from September 2005 and October 2007 rating decisions by the Department of Veterans Affairs (hereinafter VA) Regional Office in Nashville, Tennessee, (hereinafter RO).  The case was remanded to the RO to schedule the veteran for a hearing in November 2010. 

In January 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO. 


The claims for increased compensation for lumbar strain, facial scars and angle recession glaucoma of the left eye addressed in the REMAND portion of the decision below require additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that arthritis of the cervical spine began in service. 

2.  A current shoulder disability independent of any disability emanating from the cervical spine is not demonstrated.  

3.  None of the service connected scars associated with the status post thoracotomy, gastrostomy, jejunostomy, and drainage tube replacement are both painful and unstable.   

4.  Moderate disability due to numbness of the face is not demonstrated.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, arthritis of the cervical was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  A shoulder disability was not incurred in or aggravated by service and is not proximately due to or aggravated by service connected lumbar strain.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

3.  The criteria for a rating higher than 30 percent for service-connected scars, status post thoracotomy, gastrostomy, jejunostomy, and drainage tube replacement are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2010).    

4.  The criteria for a compensable initial rating for numbness of the face are not met.    38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8207 (2010).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The increased rating claims adjudicated below are on appeal from September 2005 and April 2009 rating decisions that granted service connection for, respectively, numbness of the face and service-connected scars, status post thoracotomy, gastrostomy, jejunostomy, and drainage tube replacement.  By these rating actions, 5103(a) notice had served its purpose with respect to the claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  The duty to notify with respect to the claims for service connection for cervical spine and shoulder disabilities was fulfilled by a May 2007 letter prior to initial adjudication of these claims that informed the appellant of the information and evidence necessary to prevail in these claims.  

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained, as have statements on the Veteran's behalf supporting his assertion that he has shoulder and neck disability as a result of service dated in May and June 2007.  There being no indication that the Veteran has a current shoulder disability for which service connection may be granted, a VA examination to determine if such disability is the result of service or service connected lumbar strain is not necessary.  There are also sufficient clinical findings as to the severity of the service connected surgical scarring from August 2009 and January 2010 VA examinations to determine the proper rating for this scarring and sufficient clinical evidence from a May 2005 VA examination to determine the proper rating to be assigned for numbness of the face.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of these claims, the duty to assist has been fulfilled with respect to the claims adjudicated below.     

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

With the above evidence in mind, the relevant facts will be summarized.  The service treatment reports do not reflect a neck or shoulder disability.  A few months after service, in June 2005, a private treatment report reflects a recommendation of Tylenol, ibuprofen, heat, and ice for treatment of the Veteran's back and neck pain.  In addition, an x-ray of the cervical spine conducted at a private medical facility on March 23, 2006, slightly more than one year after the Veteran's separation from service on February 28, 2005, showed osteophyte formation consistent with degenerative disc disease.  The x-ray of the right shoulder conducted at that time was negative. Private treatment reports from March and April 2006 reflect examination notations of reduced cervical rotation with radicular symptoms radiating to the right shoulder.    Treatment during this time included cervical mechanical traction.  

The same physician who completed the June 2005 document referenced above completed a statement in November 2007 noting, in pertinent part, that he first treated the Veteran for back and left shoulder pain in June 2005 which, according to the Veteran, he had been suffering from "off and on for years."  He also noted the March 2006 x-ray evidence of degenerative joint disease and that the Veteran had received nonsteriodals, heat, and ice for symptoms present before he began treating him in June 2005.  Finally, he remarked that "[d]egenerative joint disease symptoms are usually present for a significant amount of time [before] necessitating a doctor visit."  Also of record is a statement dated in May 2007 from an individual who reported that served with the Veteran in the United States Navy and witnessed several occasions of the Veteran complaining about neck and shoulder pain as well as a June 2007 statement from an individual who said he witnessed the Veteran also complaining about such pain while working as a civilian employee beginning in May 2005 after the Veteran's separation from service. 

Given the clinical evidence of treatment for a cervical spine disorder within one year of service, the x-ray evidence of cervical degenerative joint disease a little more than one year after the Veteran's separation from service, the statements submitted on behalf of the Veteran dated in May 2005 and June 2007, and the November 2007 statement from the Veteran's private physician who treated the Veteran for neck pain noting that an individual may be suffering from symptoms of degenerative joint disease for a "significant" amount of time prior to treatment, the Board will resolve all reasonable doubt and find that arthritis of the cervical spine was incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As for service connection for a shoulder disability, as noted above, the x-ray of the right shoulder in March 2006 was negative, and there is otherwise no competent evidence of a diagnosed chronic shoulder disability that may be related to service, separate and apart from any shoulder complaints that may emanate from the Veteran's cervical arthritis.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, the claim for service connection for a shoulder disability  is denied on the basis of their being no current disability.  Id.  To the extent that the Veteran and the individuals who submitted statements on behalf of the Veteran have asserted that he has a current shoulder disability that is the result of service, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical diagnosis or opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a shoulder disability, the doctrine is not for application.  Gilbert, supra.  

B.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

1.  Surgical Scarring

The Board notes that the Diagnostic Codes applicable to scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  In this case, the Veteran filed a claim for service connection for the surgical scarring in December 2008, and the RO has applied the revised regulation in determining that he is entitled to a 30 percent rating under 38 C.F.R. § 4118, DC 7804, from the effective date of the revised rating criteria, October 23, 2008.  See January 2010 rating decision.  Prior to that time, the service connected scarring in question had been assigned two separate 10 percent ratings and one noncompensable rating all under the criteria in effect prior to the October 2008 regulatory changed codified at DC 7804.  These separate ratings were assigned effective from the date of the surgery in question, August 28, 2008.  (See April 2009 rating decision).  These separate ratings were discontinued by way of the January 2010 rating decision.  

For the 2 months prior to October 2008, by terms of Diagnostic Code 7804, a 10 percent rating for an individual scar required it to be superficial and painful on examination.  Those that were indicated to be so, were assigned that rating.  For the period after October 2008, the criteria provide for a 30 percent rating for unstable or pain scars where 5 or more scars exhibit those characteristics.  If one or more scars are both unstable and painful, a 10 percent is added.  An unstable scar is defined by the revised criteria as one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7804 (2010) and accompanying notes.   

In this case, there is no evidence that the service connected scarring in question includes "unstable" scarring as defined by regulation.  In this regard, the detailed description of the service-connected scars in question contained in the reports from the January 2010 VA examination noted that for each such of the 5 scars resulting from the August 2008 surgery, there was no "breakdown" of the skin.  As such, a rating in excess of 30 percent is not warranted under DC 7804.  Likewise, since it appears that it is the superficial cutaneous nerve damage that is producing the complained of pain, contemplated in the 30 percent evaluation, no separate rating is warranted for nerve damage, as that would constitute compensating the Veteran twice for the same symptomatology, prohibited under 38 C.F.R. § 4.14.  



2.  Facial Numbness

A compensable rating for impairment of the seventh cranial nerve requires moderate disability due to incomplete paralysis.  38 C.F.R. § 4.124a, DC 8207.  

A reenlistment examination noted a retained foreign body in the right maxillary area, and service connection for residuals of retained metallic pellet lateral to the right ilanasi, claimed as numbness on the left side of face, was granted by a September 2005 rating decision.  A noncompensable rating was assigned under DC 8207.  This rating decision followed a May 2005 VA examination that showed the Veteran describing numbness in the left side of his face but denying any alteration in the sense of taste or smell or problems with extraocular movements, dizziness, or headaches.  The physical examination, including an examination of the cranial nerves, was negative, although the Veteran complained about facial numbness.  An x-ray of the facial bones showed a metallic pellet anterior to the right maxillary sinus and noted that all the sinuses were well aerated and normal.  There was no focal soft tissue swelling or evidence of a fracture.  Following the examination, the impression was subjective numbness in the area of the pellet gun injury.  

From the above and other post service clinical evidence of record that has been reviewed, the symptoms associated with the service connected retained foreign body in the face are limited to numbness, with the Veteran himself describing no problems with his senses or difficulty with extraocular movements, dizziness, or headaches.   The examination of the cranial nerves has revealed no abnormalities, and there is otherwise no evidence to indicate that the service connected disability involves moderate disability due to incomplete paralysis of the seventh cranial nerve.  As such, a compensable rating cannot be assigned under 38 C.F.R. § 4.124a, DC 8207.   

3.  Extraschedular/Final Considerations 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluations are not inadequate.  As indicated, ratings in excess of those currently assigned are provided for certain manifestations of the Veteran's service-connected residuals addressed above, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals discussed above have not shown functional limitation beyond that contemplated by the ratings currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

To the extent that the Veteran asserts a much more debilitating condition due to his service connected surgical scarring and numbness of the face than was demonstrated by the evidence cited above, the Board fully respects the Veteran's sincere assertions in this regard.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above.  See Espiritu; cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claims for increased ratings for the service connected surgical scars and numbness of the face must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to service-connection for arthritis of the cervical spine is granted.  

Entitlement to service connection for a shoulder disorder, to include as secondary to service-connected lumbar strain, is denied. 

Entitlement to a rating higher than 30 percent for service-connected scars, status post thoracotomy, gastrostomy, jejunostomy, and drainage tube replacement is denied.  

Entitlement to a compensable initial evaluation for service-connected residuals of retained metallic pellet, lateral to right ilanasi, (facial numbness), is denied. 


REMAND

At the January 2011 hearing before the undersigned, the Veteran described a worsening in the level of disability associated with his service connected lumbar strain, facial scars and angle recession glaucoma of the left eye, and has requested VA examinations to be accomplished to determine the current severity of these conditions.  Given these contentions, and the time that has elapsed since the Veteran was last afforded VA compensation examinations to determine the severity of these service connected residuals, the Board concludes that the requested VA examinations are necessary in this case in order to comply with the duty to assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded appropriate VA compensation examinations to determine the current extent of the impairment resulting from his service-connected lumbar strain, facial scars, and angle recession glaucoma of the left eye.  The claims files must be made available to and reviewed by each examiner in conjunction with the examinations.  All pertinent symptomatology and findings should be reported in detail.  Any indicated special diagnostic tests or studies that are deemed necessary for an accurate assessment should be conducted.  

With respect to the examination of the lumbar spine, the examiner should state the range of motion of the lumbar spine in degrees, noting the normal range of motion of the lumbar spine, determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disorder expressed, if feasible, in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination; and express an opinion as to whether pain in the lumbar region could significantly limit functional ability during flareups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.  

Additionally, the examiners should provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and, for each disability in question, whether such disability limits his ability to work, or affects his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions should be provided.  

2.  Thereafter, the claims for increased compensation for lumbar strain, facial scars and angle recession glaucoma of the left eye should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with these claims, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


